Title: From Thomas Jefferson to Alexander White, 19 April 1769
From: Jefferson, Thomas
To: White, Alexander


                    
                        [Dea]r Sir
                        Williamsburgh April 19. 1769.
                    
                    Your messenger being about to return before I have an opportunity of conferring with Mr. Blair on the subject of your caveats, I must undertake an answer to your letter tho’ deprived of his assistance.
                    As to the small survey of 220 acres, we need be at no other trouble or expence about it, Mrs. Wood and James Wood not proposing to defend it, and Harrison (as I understand) laying no claim to that. Yet for fear he should officiously defend it for them by proving the works were returned and fees paid, it might not be improper to procure from Mrs. Wood and James Wood in writing a declaration of their assent to a confirmation of your Caveat against them. This would effectually prevent an injury from any defence which Harrison should set up on their behalf either in this or the other Caveat.
                    As to the larger tract of 400 acres which Harrison has entered, Mrs. Wood and James, as I understand you, will be passive: and opposition can only come from Harrison who may interplead to support his own right. Here then it will be necessary to prove the prior entry and survey made by Colo. Wood, by a copy of the entry under the surveior’s hand and also of the platt if it is to be had. This backed by the testimony of either Green or Sevear will in my opinion be sufficient to set aside Harrison’s claim. It may not be amiss, when we dispute with him, to be furnished with written proof that Colo. Wood’s title has come to the defendants, in case we should  want it. As Harrison and Sevear could only prove the same facts I shall summon one of them alone, to save expence: since besides the charges of attendance there is a dollar to be paid for every summons and we sometimes issue two or three before the sheriffs will serve them.
                    Benson’s entering for lands already patented affords sufficient ground for a caveat before he obtains a patent for them and this is the only method of preventing his obtaining a patent. But in this each party must bear his own costs, as the council have no power of giving costs, unless when they give them against a plaintiff by annexing it as a condition before they will give him an order of council. I shall have the Secretary’s office searched for the works in the above caveats. I am Dr. Sir Your friend and servt.,
                    
                        Th: Jefferson
                    
                